Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 26, 36, and 41 have been amended. Claims 26-45 are pending in this office action. This action is responsive to Applicant’s application filed 11/04/2021.

Response to Arguments 
3.	Applicant's arguments with respect to newly amended features in claims 26, 36, and 41 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process ofmaking and using it, in such full, clear, concise, and exact terms as to enable any person skilled in theart to which it pertains, or with which it is most nearly connected, to make and use the same and shallset forth the best mode contemplated by the inventor or joint inventor of carrying out his invention. 

4. 	The claims 26-40, and 42-46 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to conform to current U.S. practice. 
	Regarding claims 26, 36, and 42, the phrase "whether at least part of derived temporal information associated with the point of interest is likely correct" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "likely or like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
5.	Claims 26-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feng (US Patent Publication No. 2009/0216732 A1, hereinafter “Feng”) in view of Sheha et al. (US Patent Publication No. 2003/0036848 A, hereinafter “Sheha”) and Sheynblat (US Patent Publication No. 2007/0219706 A, hereinafter “Sheynblat”).
As to Claim 26, Feng teaches the claimed limitations:
 	“A computer-implemented method for acquiring data in relation to a point of interest” as a method and apparatus for a navigation system to search and display object entries that are divided into a plurality of ranges of various parameters (paragraph 0010).
“determining, by a processor, that a navigation apparatus arrived within a specified distance of a point of interest” as the navigation system determines an appropriate database for retrieving information on such objects, for example, the address book, point of interest (POI) database, remote database. Then, the navigation system checks whether the range type, such as a distance range, a time range, or a price range is selected by the user (paragraphs 0001, 0006, 0012, 0017, 0021, 0026-0031, 0069, 0074; see also figures 3-10). When the user selects a type of object that he/she wants to search, a prior destination or a point of interest (POI), the CPU determines an appropriate database for retrieving such objects. The CPU checks whether the range type, such as a distance range, a time range, or a price range, etc., is selected. The CPU retrieves the selected type of objects from the selected database and checks whether one 
 “Determining, by the processor, a length of time for which the navigation apparatus remained within the specified distance of the point of interest” as the navigation system enables to retrieve the desired information by dividing the retrieved candidate entries into a plurality of ranges of various parameters. The process and structure for flexibly and quickly searching the desired information classified into the plurality of ranges. By displaying a list of desired information that are classified by a selected range of desired parameter, the user is able to find a desired entry quickly and intuitively through the navigation screen. Various types of such ranges can be used which are appropriate to the type of information that are to be searched, such as distances from a current position or any specified position, time length to be reached,  start times, types of entertainment. Further, various types of information that are to be searched include points of interest, prior destinations recorded in the system, local events. The navigation system displays the plurality of range keys on the screen where the range keys represent ranges of desired parameters. By selecting one of the range keys, the navigation system displays a list of requested entries within the selected range, thereby enabling to flexibly and quickly search the desired information divided into the plurality of ranges (paragraphs 0021, 0025, 0055-0058, 0061-0063 and 0068-0069). 
 “determining, by the processor, based on the length of time, whether at least part of derived temporal information associated with the point of interest is likely correct” as various types or categories of such ranges will be used which are appropriate to the type of information that are to be searched, such as distances from a current position or other specified position, time length to reach, start times. Further, information on various types or categories of objects that are to be searched include points of interest (POI), prior destinations recorded in the system, local events (paragraphs 0021, 0035). By displaying a list of desired information that are classified by a selected range of desired parameter, the user is able to find a desired entry 
Although Feng teaches the navigation system displays an information window which provides detailed information on the highlighted entry in the list such as business hour (e.g., specified open hours).
Feng does not explicitly teach the claimed limitation “when the at least part of the derived temporal information is likely correct, updating, by the processor, a local database of points of interest; and when the at least part of the derived temporal information is not likely correct, inquiring with a user, by the processor, if specified open hours for the point of interest are correct and/or whether the point of interest was open when the navigation apparatus arrived at the point of interest“.
Sheha teaches a method and system for allowing users to rate specific POIs based on their current location and various rating categories, such as quality of service or average price per entree. In one embodiment, a user that has visited a POI can rate the POI based on the aforementioned rating categories, such as various quantitative factors or user experiences or based on various pricing structures, such as the estimated cost of the POI service. Additionally, the system can prevent users from rating POIs that are outside of their current location. This prevents a user from rating a specific POI chain or franchise based on a particular experience at a local branch. Users would be able to update their rating for any POI after they have entered a particular rating, regardless of their current location (paragraphs 0007-0009, 0031-0033 0059). The ISP has a connection to the database server, where the note information can be stored. 0077-0078, 0094-0095; see also figures 14, 18).
Feng does not explicitly teach the claimed limitation “determining based on a length of time after the navigation device has arrived within the specified distance of the point of interest; determining the length of time for which the navigation apparatus remained within the specified distance of the point of interest”.
Sheynblat teaches the user can request the location of restaurants within a desired distance from the user. The service can then search through a database to locate restaurants within the desired vicinity and provide that information back to the user (paragraph 0032). The location of the user is determined along with a direction of interest. The system can then determine which points of interest are located within a sector in the direction of interest of the user (paragraph 0033). The user can transmit their location and velocity along with a desired destination to the application server. In one embodiment, the user transmits information about their location and velocity and the PDE determines the user's location and velocity and provides that information to the application server. The application server can then calculate a desired route for the user of the wireless communication device to reach their desired destination (paragraph 0039). While transiting along the route, the user may desire to find a point of 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Feng, Sheha and Sheynblat before him/her, to modify Feng updating a local database of points of interest because that would provide navigate desired POI's location user may require the best travel route possible from the user's current position. Routes can be calculated using real-time traffic information with the fewest stops to determine the shortest possible travel route as taught by Sheha (paragraph 0009). Or after the navigation device has arrived within the specified distance remained within the specified distance of the point of interest provide relevance of information about points of interest to a mobile user as taught by Sheynblat (paragraph 0007-0008).

As to Claim 27, Feng teaches the claimed limitations:
 	“Generating a search query relating to the point of interest and receiving one or more search results in response thereto” as (paragraphs 0008, 0098).


As to Claim 28, Feng teaches the claimed limitations:
 	“Accessing content identified in the one or more search results and deriving the derived temporal information from the content” as (paragraphs 0012, 0021, 0035, 0053-0058).
		Sheha teaches (abstract, paragraphs 0015, 0024, 0027, 0030, 0035, 0064, 0067). 

As to Claim 29, Feng teaches the claimed limitations:
 	“Analyzing the content and determining, based on the analysis, whether the content comprises temporal information associated with the point of interest” as (paragraphs 0092, 0096).
		Sheha teaches (paragraphs 0005, 0042, 0092). 

As to Claim 30, Feng teaches the claimed limitations:
 	“When the content does not comprise temporal information associated with the point of interest, disregarding a search result associated with the content” as (paragraphs 0049, 0089-0091).
		Sheha teaches (abstract, paragraphs 0014, 0017, 0030-0033). 

As to Claim 31, Feng teaches the claimed limitations:
 	“generating a search query relating to the point of interest and receiving search results in response thereto; presenting the search results to the user; receiving, from the user, an indication of a selected search result from among the search results; and accessing content identified in the selected search result and deriving the derived temporal information from the content” as (abstract, 0014, 0021, 0026, 0036, 0041-0044).
		Sheha teaches (abstract, paragraphs 0013, 0015-0018, 0024). 

As to Claim 32, Feng teaches the claimed limitations:
 	“Receiving, from the user, at least one search term to be used in the search query” as (abstract, paragraphs 0014-0020, 0098-0101).
		Sheha teaches (abstract, paragraphs 0005, 0013, 0062-0066). 

As to Claim 33, Feng teaches the claimed limitations:
 	“Accessing customary temporal information associated with the point of interest; and deriving the derived temporal information from the customary temporal information” as (paragraphs 0021, 0068, 0098-0101).
		Sheha teaches (abstract, paragraphs 0031, 0076, 0096). 

As to Claim 34, Feng teaches the claimed limitations:
 	“Analyzing location data and associated temporal data in order to verify the least part of the derived temporal information” as (paragraphs 0042, 0069-0074, 0093, 0096).
		Sheha teaches (abstract, paragraphs 0012, 0060, 0066, 0075). 

As to Claim 35, Feng teaches the claimed limitations:
 	“Wherein the navigation apparatus is a portable navigation device (PND) or forms part of an integrated navigation system” as (paragraph 0095).
		Sheha teaches (abstract, paragraphs0014, 0017). 

As to claims 36-40 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 26, 27+28, 29+30, and 31-32. In addition, Feng teaches a method and apparatus for a navigation system to search and display object entries that are 

As to claims 41-45 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 26, 27+28, 29+30, and 31-32. In addition, Feng teaches the navigation system includes a data storage medium such as a hard disc, CD-ROM, DVD or other storage means for storing the map data (paragraph 0096). Therefore these claims are rejected for at least the same reasons as claims 26, 27+28, 29+30, and 31-32.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/30/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156